Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Lack of Unity 
2.      Applicant’s amendment of 10/30/2019 is acknowledged. Claims 1-65 have been canceled. New claims 66-85 have been added.
3.     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R 1.475(e). 
4.     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Lack of Unity
5.  Restriction is required under 35 U.S.C. 121 and 372.This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
      I.      Claims 66-72 are drawn to a method of cleaving host DNA having a step of contacting the sample with a recombinant protein.
      II.     Claims 73-78 are drawn to a method of cleaving host DNA having a step of contacting the sample with an antibody.
      III.    Claims 79-81 are drawn to a method of cleaving host DNA having a step of contacting the sample with nuclease.
.      IV.   Claims 82 are drawn to a method of preparing a library.
      V.   Claims 83-84 are drawn to a recombinant   protein.
      VI.   Claims 85 are drawn to a kit.
6.    The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by   Laemmli et al. US 2007/0009937.
     Laemmli et al.  disclose targeted cleavage of DNA using different fusion proteins, e.g. protein A- nuclease fusion, a protein binding a chromatin binding protein, e.g. histone binding antibody fused to micrococcal nuclease (cf. claims 1-60; figure 1; paragraphs [0076], [0097] - [0098], [0108] - [0116]; examples 1,3b).
     Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claims of groups I - III to methods of cleaving and those of IV to a method of preparing and those of V and VI to protein and a kit, each group constitute different entities and as such do not share the same technical feature. 
7.      The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
July 27, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645